Name: 2013/457/EU: Council Decision of 16Ã September 2013 appointing a Judge to the European Union Civil Service Tribunal
 Type: Decision
 Subject Matter: organisation of the legal system; NA;  EU institutions and European civil service
 Date Published: 2013-09-18

 18.9.2013 EN Official Journal of the European Union L 247/37 COUNCIL DECISION of 16 September 2013 appointing a Judge to the European Union Civil Service Tribunal (2013/457/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the fourth paragraph of Article 257 thereof, Having regards to the Treaty establishing the European Atomic Energy Community, and in particular paragraph 1 of Article 106a thereof, Whereas: (1) Under Articles 2 and 3(1) of the Annex I to Protocol No 3 on the Statute of the Court of Justice of the European Union, annexed to the Treaty on European Union, the Treaty on the Functioning of the European Union and the Treaty establishing the European Atomic Energy Community, and following the resignation with effect from 1 October 2013 of Ms Irena BORUTA, a judge of the European Union Civil Service Tribunal (hereinafter referred to as the Civil Service Tribunal) should be appointed for the period from 1 October 2013 to 30 September 2019. (2) A public call for applications (1) was issued. (3) The Committee provided for by Article 3(3) of Annex I to Protocol No 3 met on 4 and 5 June and on 2 and 3 July 2013. Following its discussions, it delivered an opinion on the candidates suitability to perform the duties of a Judge of the Civil Service Tribunal to which opinion it appended a list of candidates having the most appropriate high-level experience. (4) It is therefore appropriate to appoint one of the persons included on that list as Judge of the Civil Service Tribunal, for the period from 1 October 2013 to 30 September 2019, ensuring a balanced composition of the Civil Service Tribunal on as broad a geographical basis as possible from among nationals of the Member States and with respect to the national legal systems represented, HAS ADOPTED THIS DECISION: Article 1 Mr Jesper SVENNINGSEN is hereby appointed as Judge to the European Union Civil Service Tribunal for the period from 1 October 2013 to 30 September 2019. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 16 September 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ C 82, 21.3.2013, p. 5.